Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant has amended the specification and accordingly the corresponding objection is hereby rescinded.
The applicant has argued that the second objection concerning discontinuities in the u(t) function is moot because the function u(t) is included in the derivatives of the state curves rather than in the state curves themselves. This argument is persuasive and therefore the objection is hereby rescinded. 
The applicant has argued that the 112(a) rejections of claims 5 and 7 should be rescinded as the amendments made to those claims brings them into the scope of the written description. These arguments are persuasive and therefore the 112(a) rejections of Claims 5 and 7 are hereby rescinded.
With regards to the 112(b) rejections the amendments have eliminated the indefinite terminology present in Claims 1 and 12 and therefore the rejections based on that are hereby rescinded. The applicant has also argued with respect to the 112(b) rejections of Claims 4-7 about the u(t) curve matter that was also addressed in the objections and therefore their arguments are persuasive and the rejections are hereby rescinded. 
The applicant argues that the 101 rejection should be rescinded because the applicant has amended Claim 1 to include the limitations of Claim 11 that refer to providing a control signal based on the calculated trajectory. This argument is not persuasive. The limitations from Claim 11 are conditional in that they require the invention to do one of two things. One is to provide a control signal configured to activate either the drive system or brake system of the mobile platform. The other is to provide a warning signal, which in and of itself is not 101 compliant as it does not apply the abstract idea into a practical application because the mere display of a warning signal is considered insignificant extra-solution activity, means that the claim as a whole is not 101 compliant. Again the conditional nature of this claim stating that “at least one” of these signals is provided means that the claim as a whole does not meet the requirements of 101 because the warning signal is not enough should it be provided by itself. The examiner asserts that Claim 11 should have also been rejected under 101 for this same reason and as a result this second Non-Final Action is provided.
With regards to the 102 rejection of Claim 1, The applicant argues that Tian does not disclose the amended limitation of a calculated trajectory being described as the meeting of two state curves at a switching point. This argument is not persuasive as Tian does in fact disclose this in Paragraph [0037]. Tian states “The motion profile 312 defines a trajectory for transitioning the motion device from a current position or velocity to a target position or velocity, where the trajectory is defined in terms of one or more of a position reference, a velocity reference, an acceleration reference, and/or a jerk reference.” In this passage Tian is taking an object with a current position and velocity (both of which can be zero) and defining a trajectory that will take it to another position and velocity with one or more of a position, velocity, jerk, acceleration references that the profile generator 306 calculates for the respective stages of the overall trajectory profile. The corresponding trajectory, when plotted, regardless of plotted as a position, velocity, acceleration, or jerk, will consist of at least two switching points and three curves, one curve representing the current state of the object, one curve representing the reference trajectory, and the third representing the final state of the object. As this plot is of a single object it is necessarily continuous and therefore the reference trajectory that is calculated by the profile generator for the purpose of changing the state of the object will necessarily begin at the point where the first state curves meets the reference trajectory and end where the reference trajectory meets the final state curve. Therefore it is clear that the profile generator calculates a trajectory that is described by at least the first state curve (the original trajectory of the object) and at least one other state curve (the trajectory curve calculated by the profile generator in order to move the object from its original state) that meet at the switching point (which will occur at the time the object begins to move from its initial position). The movement of claim limitations from Claim 11 to Claim 1 however, necessitates the rescinding of the 102 rejections in place of 103 rejections predicated on the fact that the original rejection of Claim 11 was a 103 rejection
With regards to the argument that combination with the Loshbough reference will not arrive at the amended limitation either, this argument is moot as the Tian reference discloses the limitation. 
With regards to the rest of the 102 arguments, they are predicated on Tian not discloses the amended limitations of Claim 1 and are therefore moot.
With regards to all of the arguments concerning the 103 rejections of various dependent claims, they are all predicated on the fact that Tian does not disclose the amended limitations of Claim 1 and are therefore moot.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10, 12 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step One: Does the Claim Fall Within a Statutory Category?
Yes, Claim 1 is directed towards a process while Claim 12 is directed towards a machine
Step Two A, Prong One: Is a Judicial Exception Recited?
	Yes, Claim 1 states “calculating, with a computer, the trajectory for the mobile platform as a solution of an optimization problem having a cost function, a jerk secondary condition, and an acceleration secondary condition, the cost function being a travel time of the mobile platform from a starting state to an end state, the jerk secondary condition being configured to restrict a jerk of the mobile platform in absolute value to a maximum jerk, the acceleration secondary condition being a limit for an acceleration of the mobile platform”. Claim 12 contains the exact same language with the only difference being that Claim 12 is directed to a machine that does this while Claim 1 is the method itself. This process of calculating amounts to a mathematical formula and thus the claim recites an abstract idea.
	Step Two A, Prong Two: Is the Abstract Idea Integrated into a Practical
Application?
	No, Claim 1 recites two additional elements – a computer that performs the calculation and the mobile calculation for which the calculation is being performed. The computer is discussed at a high level of generality (i.e. as a generic computer performing the routine, generic function of mathematical calculation) such that it amounts to mere instructions to apply the exception using a generic computer. The mobile platform is also discussed at a high level of generality and also amounts to mere instructions about to what the exception should be applied. Claim 12 similarly adds only a generic computer to perform the calculation and a mobile platform upon which to perform the calculation in terms of additional elements and serves mostly to change the statutory category to which the claimed calculation belongs from a process to an apparatus and thusly adds no additional elements not already discussed above concerning Claim 1. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the mobile platform also does not integrate the abstract idea into a practical application because it also does not impose any meaningful limits on the abstract idea. Additionally, the amended limitation that states that the vehicle will provide, based on the trajectory, one of a control signal and a warning signal does not meet the criteria for 101 because of the conditional language bringing in the possibility that only a warning signal is provided by the vehicle which would constitute extra-solution activity. 
	Step Two B: Do the Claims as a whole amount to significantly more than the judicial exception?
	No, As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the calculation steps amounts to no more than mere instructions to apply the exception using a generic computer. The additional of a mobile platform for performing the calculation on also amounts to no more than mere instructions to apply the exception on a generic moving object. Mere instructions to apply an exception using a generic computer or a generic moving object cannot provide an inventive concept. The claims are not patent eligible.
	Dependent Claims
	Claims 2-10 are dependent on Claim 1 and serve to merely further limit the abstract concept with more abstract concepts without adding any additional elements that incorporate the idea into a practical application and do not amount to more than the judicial exception.
	Claims 13 and 14 add the additional elements of a data processing system that executes a computer program comprising commands and wherein the computer program is stored on non-transitory machine-readable storage medium. Both of these elements, the data processing system and the non-transitory machine-readable storage medium are generic computer components that are described as performs generic computer functions such as executing commands and storing computer programs. These elements amount to merely instructions about how to apply the judicial exception and therefore do not apply the judicial exception to a practical application, do not amount to significantly more than the judicial exception, and cannot provide an inventive concept. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 20130307459) in view of Damerow (US 20150344030).

As per Claim 1, 
 Tian discloses the following:
“calculating, with a computer, the trajectory for the mobile platform as a solution of an optimization problem having a cost function, a jerk secondary condition, and an acceleration secondary condition, the cost function being a travel time of the mobile platform from a starting state to an end state, the jerk secondary condition being configured to restrict a jerk of the mobile platform in absolute value to a maximum jerk, the acceleration secondary condition being a limit for an acceleration of the mobile platform,” 
Tian Paragraph [0042] “ As shown in FIG. 4, position profile generator 402 receives as inputs a set of constraints 404, which can represent mechanical constraints of the controlled system or user preferences regarding behavior of the motion system. These constraints can include upper limits on the velocity, acceleration, deceleration, and jerk” Paragraph [0043] “ During operation, the position profile generator 402 will receive a position step command 408 specifying a new target position for the motion system. Position step command 408 may be generated by the control program executing on the controller (e.g., control program 310 of FIG. 302), or may be a move instruction manually input by a user. In response to the position step command 408, position profile generator calculates a constraint-based, time-optimal motion profile 406 defining a trajectory for moving the load from its current position to the target position defined by the position step command 408.”
Examiner’s Note: As can be seen from these two passages the “position profile generator” receives constraints such as limits on jerk and acceleration and uses them to calculate a trajectory for movement.
“the calculated trajectory being described by at least a first state curve and a second state curve, the second state curve touching the first state curve at a first switching point”
Tian Paragraph [0037]. “The motion profile 312 defines a trajectory for transitioning the motion device from a current position or velocity to a target position or velocity, where the trajectory is defined in terms of one or more of a position reference, a velocity reference, an acceleration reference, and/or a jerk reference.”
Examiner’s Note:  In this passage Tian is taking an object with a current position and velocity (both of which can be zero) and defining a trajectory that will take it to another position and velocity with one or more of a position, velocity, jerk, acceleration references that the profile generator 306 calculates for the respective stages of the overall trajectory profile. The corresponding trajectory, when plotted, regardless of plotted as a position, velocity, acceleration, or jerk, will consist of at least two switching points and three curves, one curve representing the current state of the object, one curve representing the reference trajectory, and the third representing the final state of the object. As this plot is of a single object it is necessarily continuous and therefore the reference trajectory that is calculated by the profile generator for the purpose of changing the state of the object will necessarily begin at the point where the first state curves meets the reference trajectory and end where the reference trajectory meets the final state curve.
Tian does not disclose the following limitation that Damerow does disclose:
“providing, based on the calculated trajectory, at least one of (i) a control signal configured to activate at least one of a drive system of the mobile platform and a braking system of the mobile platform and (ii) a warning signal configured to warn an occupant of the mobile platform”
Damerow Paragraph [0063] “ After the evaluation or analysis of the risk map a control signal is output. This control signal either includes an information about risks on the intended travel path (corresponding to the predicted trajectory) exceeding a threshold for the risk measure and is suitable to generate a warning which is presented to a vehicle driver. In case of semi-automated driving or autonomous driving the control signal is suitable to directly influence the control systems of the ego-vehicle. Thereby the driving state of the vehicle is controlled in such a way that the selected preferred path through the risk map is followed.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the calculation taught by Tian with the warning and the autonomous control taught by Damerow. One of ordinary skill in the art would be motivated to make this modification in order increase the safety of a vehicle by providing warnings concerning dynamically impossible maneuvers and/or autonomously take control in unsafe situations.
With regards to Claim 8, Tian further discloses the following:
“wherein the starting state includes at least one of a starting position of the mobile platform, a starting velocity of the mobile platform, and a starting acceleration of the mobile platform.”
Tian Figure 11 Block 1106 discusses traversing to a new position or new velocity thereby demonstrating either a starting position or starting velocity.
With regards to Claim 9, Tian further discloses the following:
“wherein the end state includes at least one of an end position of the mobile platform, an end velocity of the mobile platform, and an end acceleration of the mobile platform”
Tian Figure 11 Block 1106 discusses traversing to a new position or new velocity which in this case represents an end state with these at least one of these qualities.
With regards to Claim 13, Tian further discloses the following:
“wherein the method is performed by a data processing system that executes a computer program comprising commands”
Tian Figure 2 includes a processor which is known to operate in the manner described in this claim.
With regards to Claim 14, Tian further discloses the following:
“wherein the computer program is stored on a non- transitory machine-readable storage medium”
Tian Figure 2 includes a memory which is known to operate in the manner described in this claim.
As per Claim 12, this claim is substantially similar to Claim 1 and is therefore rejected using the same references and rationale.
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Eager et al. (“Beyond Velocity and Acceleration: Jerk, Snap and Higher Derivatives”) referred to hereafter as “Eager”.
With regards to Claim 2, Tian discloses the limitations of the independent claim but not the following limitations that Eager does disclose:
“wherein the limit for the acceleration of the mobile platform is dependent on a velocity of the mobile platform.”
Eager Paragraph 2 “We know the terms displacement, x, velocity, v, and acceleration, a, where v = dx/dt, and a = dv/dt”
Examiner’s Note: As can be seen from this relationship, acceleration is at all points in time limited by the velocity profile of the object.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features taught by Tian with the natural limitation placed on the acceleration as disclosed by Eager. One of ordinary skill in the art would be motivated to make this modification as providing a limit to the acceleration based on the natural limit that the velocity profile places would simplify the calculation burden. This increases the safety in the system by allowing it to act more quickly.
With regards to Claim 3, Tied discloses the limitations of the independent claim but not the following limitations that Eager does disclose:
“wherein the limit for the acceleration of the mobile platform is a polynomial function of the velocity of the mobile platform”
Eager Paragraph 2 “We know the terms displacement, x, velocity, v, and acceleration, a, where v = dx/dt, and a = dv/dt”
Examiner’s Note: As can be seen from this relationship, acceleration is limited to being equal to the first derivative of the velocity function. As there is a direct relationship between velocity and acceleration it can be said that acceleration is a function of the velocity. Any function that can be used to represent velocity can be represented in a polynomial form (i.e. of degree zero or adding additional terms equivalent to zero, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features taught by Tian with the natural polynomial relationship between acceleration and velocity as disclosed by Eager. One of ordinary skill in the art would be motivated to make this modification as providing a limit to the acceleration based on the natural limit that the velocity profile places would simplify the calculation burden. This increases the safety in the system by allowing it to act more quickly.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Loshbough (US 3,523,232).
With regards to Claim 4, Tian discloses all of the limitations of the independent claim but does not disclose the following that Loshbough does:
“further comprising: calculating the first switching point at which the first state curve touches a second state curve, the first state curve being dependent on the starting state, the jerk secondary condition being active over the first state curve, the acceleration secondary condition being active over the second state curve”
Loshbough Figure 11 displays a velocity plot with several other plots of constraints such as jerk and acceleration divided into distinct intervals. Specifically, it is evident that the points at which the different state curves meet correspond to the time-division point. For example, the elevator car begins its run in a state of varying accelerating with a constant jerk and then transitions to a state of constant acceleration with zero jerk and varying velocity. The point where this transition occurs is marked as the boundary between state d1 and state x1. Similarly, all of the time divisions marked by dotted lines in Figure 11 refer to transitions between state curves and are defined as the point where the two curves touch. It can be further seen that the constant jerk condition is active over state d1 and the constant acceleration condition is active over the second state T1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features taught by Tian with the calculation of a first switching point involving the meeting of two state curves taught by Loshbough. One of ordinary skill in the art would be motivated to make this modification because a control system needs constraints to identify the threshold requirements for control signals to be dispatched and using the predicted points where the kinematic profile changes provides a natural point to do so. Choosing natural points like this would cause the system to be more responsive to the environment as these points would vary based on environmental factors.
With regards to Claim 5, Tian discloses all of the limitations of the independent claim, Loshbough further discloses:
“the calculating the first switching point further comprising: calculating the first switching point by solving a polynomial equation that is a function of the velocity of the mobile platform”
Loshbough Column 28 lines 45 – 75 This section describes deriving equations that involve the velocity of the mobile body to determine the distance being covered during each of the states as described in Figure 11.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features taught by Tian with the polynomial relationship between the state curves taught by Loshbough. One of ordinary skill in the art would be motivated to make this modification as mathematically defining these curves allows for the switching points to be calculated analytically thereby saving computational time by narrowing the list of possible trajectories to account for. This increases the safety in the system by allowing it to act more quickly.
With regards to Claim 6, Tian discloses all of the limitations of the independent claim, Loshbough further discloses:
 “further comprising: calculating a second switching point at which the second state curve touches a third state curve and a third switching point at which the third state curve touches a fourth state curve, the jerk secondary condition being active over the third state curve and the fourth state curve with different signs, the fourth state curve being dependent on the end state.”
Loshbough Figure 11 displays a velocity plot with several other plots of constraints such as jerk and acceleration divided into distinct intervals. Specifically, it is evident that the points at which the different state curves meet correspond to the time-division point. For example, the elevator car begins its run in a state of varying accelerating with a constant jerk and then transitions to a state of constant acceleration with zero jerk and varying velocity. The point where this transition occurs is marked as the boundary between state d1 and state x1. Similarly, all of the time divisions marked by dotted lines in Figure 11 refer to transitions between state curves and are defined as the point where the two curves touch. It can be further seen that the constant jerk condition is active over state d1 and d2 but with different signs. Additionally it is evident that the state curves beginning with d2 are dependent on the end state of the car as they are the curves that represent the stopping phase of the cars journey and therefore have to match a profile that will take the car from the velocity state it is in at the tstop point to zero velocity at the end state within the bounds of the limits set on the constraints as discussed in Paragraph (32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features taught by Tian with the calculation of further switching points based on state curves meeting and the desired end-state taught by Loshbough. One of ordinary skill in the art would be motivated to make this modification because a control system needs constraints to identify the threshold requirements for control signals to be dispatched and using the predicted points where the kinematic profile changes provides a natural point to do so. Choosing natural points like this would cause the system to be more responsive to the environment as these points would vary based on environmental factors.
With regards to Claim 7, Tian discloses all of the limitations of the independent claim. Loshbough further discloses:
“the calculating the second switching point and the third switching point further comprising: calculating the second switching point and the third switching point by solving a system of equations that describe the second state curve, the third state curve, and the fourth state curve.”
Loshbough Column 28 lines 45 – 75 This section describes deriving equations to determine the distance being covered during each of the states as described in Figure 11. As each state requires separate equations for the motion and deriving said motion equations requires substituting and combining other equations and due to the fact that the state curves are bounded by the displacement constraint it is therefore evident that calculating the switching points requires the solution of an equation system.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features taught by Tian with the system of equations relating the further switching points and state curves together taught by Loshbough. One of ordinary skill in the art would have been motivated to make this modification in order to allow the switching points to be solved for analytically thereby saving computational time by narrowing the list of possible trajectories to account for. This increases the safety in the system by allowing it to act more quickly.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Liu (US 20200262429).
With regards to Claim 10, Tian discloses all of the limitations of the independent claim but does not disclose the following limitation that Liu does:
“wherein the trajectory is a one-dimensional trajectory.”
Liu Paragraph [0085] “As shown in FIG. 2, in an example, a velocity trajectory may include a one-dimensional velocity(v)-time(t) curve. “
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the features taught by Tian with the one-dimensionality of Liu. One of ordinary skill in the art would be motivated to make this modification in order to simplify the calculations and therefore reduce the computing power and time needed to arrive at a solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.M./Examiner, Art Unit 3667      

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                            

September 30, 2022